
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 904
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2009
			Ms. Loretta Sanchez of
			 California (for herself, Mrs. Davis of
			 California, Mr. Larsen of
			 Washington, Ms. Bordallo,
			 Ms. Shea-Porter,
			 Mr. Abercrombie,
			 Ms. Pingree of Maine,
			 Mr. Johnson of Georgia,
			 Mr. Heinrich,
			 Ms. Tsongas,
			 Ms. Giffords, and
			 Mr. Massa) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring women who have served and women
		  who are currently serving in Operation Iraqi Freedom and Operation Enduring
		  Freedom as members of the Armed Forces and recognizing their increasing and
		  invaluable role to the success of current military operations.
	
	
		Whereas 225,349 women have served in Operation Iraqi
			 Freedom or Operation Enduring Freedom as members of the United States Armed
			 Forces;
		Whereas 29,538 female members of the Armed Forces are
			 currently serving in Iraq and Afghanistan;
		Whereas women serving in Iraq and Afghanistan are not
			 excluded from frontline duties;
		Whereas 120 female members of the Armed Forces have been
			 killed in Iraq or Afghanistan, and, of the women killed, 66 were killed in
			 combat;
		Whereas 1,357 female members of the Armed Forces have been
			 wounded in action, and, of the women wounded, 646 were wounded in hostile
			 action;
		Whereas the nature of war has changed in Iraq and
			 Afghanistan, and, despite the prohibition on female members of the Armed Forces
			 serving in combat, so has the role of female members of the Armed
			 Forces;
		Whereas women routinely serve in support units, but women
			 are increasingly attached to combat units and engaging in frontline roles
			 potentially sacrificing their lives everyday; and
		Whereas it is imperative that female members of the Armed
			 Forces receive adequate combat training to enhance their safety: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)honors women who have served and women who
			 are currently serving as members of the Armed Forces;
			(2)commends female
			 members of the Armed Forces who are currently serving in Iraq, Afghanistan, and
			 elsewhere around the world protecting the United States and fighting against
			 terrorism;
			(3)recognizes that
			 female members of the Armed Forces are making history everyday as they fight
			 beside male members of the Armed Forces and are an integral and invaluable part
			 of the Armed Forces;
			(4)urges the Secretary of Defense to ensure
			 that female members of the Armed Forces receive adequate combat training to
			 prepare them for the nature of the current wars and their role in those wars;
			 and
			(5)recognizes that the United States must
			 continue to encourage and support female members of the Armed Forces as they
			 fight for and defend the United States.
			
